
	
		II
		112th CONGRESS
		2d Session
		S. 3274
		IN THE SENATE OF THE UNITED STATES
		
			June 7, 2012
			Mr. Kerry (for himself,
			 Mr. Corker, Mr.
			 Brown of Ohio, Mr. Chambliss,
			 Mr. Sessions, and
			 Mr. Brown of Massachusetts) introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To direct the Secretary of Commerce, in coordination with
		  the heads of other relevant Federal departments and agencies, to produce a
		  report on enhancing the competitiveness of the United States in attracting
		  foreign direct investment, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Global Investment in American Jobs Act
			 of 2012.
		2.FindingsCongress finds the following:
			(1)It remains an urgent national priority to
			 restore economic growth and create new jobs.
			(2)National security
			 requires economic strength and global engagement.
			(3)Businesses today
			 have a wide array of choices when considering where to invest, expand, or
			 establish new operations.
			(4)United States
			 administrations of both parties have consistently reaffirmed the need to
			 maintain an open investment climate as a key to domestic economic prosperity
			 and security.
			(5)The United States
			 has historically been the largest worldwide recipient of global investment but
			 has seen its share of global investment stock decline significantly in recent
			 years.
			(6)Governors and mayors throughout the United
			 States face increasing competition from other countries as they work to recruit
			 investment from global companies.
			(7)Foreign direct investment benefits the
			 economy and workforce of every State and Commonwealth in the United
			 States.
			(8)According to the
			 latest United States Government statistics, the United States subsidiaries of
			 companies headquartered abroad contribute to the United States economy in a
			 variety of important ways, including by—
				(A)providing jobs for
			 5,300,000 Americans with average compensation that is approximately 33 percent
			 higher than the national private-sector average, as these jobs are often in
			 high-skilled, high-paying industries;
				(B)strengthening the
			 United States industrial base and employing nearly 17 percent of the United
			 States manufacturing sector workforce;
				(C)establishing
			 operations in the United States from which to sell goods and services around
			 the world, thereby producing nearly 21 percent of United States exports;
				(D)promoting
			 innovation with more than $40,000,000,000 in annual United States research and
			 development activities;
				(E)paying nearly 17
			 percent of United States corporate income taxes; and
				(F)purchasing more
			 than $1,800,000,000,000 in domestic goods and services annually from local
			 suppliers and small businesses, amounting to 80 cents for every dollar spent on
			 input purchases.
				(9)These companies
			 account for 5.3 percent of United States private sector Gross Domestic
			 Product.
			(10)The Secretary of
			 Commerce and the Secretary of State have both recently declared increasing
			 inward global investment to be among their top priorities.
			(11)The President
			 issued a statement in 2011 reaffirming the longstanding open investment policy
			 of the United States and encouraged all countries to pursue such a
			 policy.
			(12)The President signed an Executive order in
			 2011 to establish the SelectUSA initiative, aimed at promoting greater levels
			 of business investment in the United States.
			(13)The President’s Council on Jobs and
			 Competitiveness in 2011 recommended the establishment of a National Investment
			 Initiative to attract $1,000,000,000,000 in new business investment from
			 abroad.
			(14)The United States
			 and the European Union recently unveiled a set of principles aimed at promoting
			 a more open climate for international investment and intended as a model for
			 countries around the world.
			(15)Maintaining the
			 United States commitment to open investment policy encourages other countries
			 to do the same and enables the United States to open new markets abroad for
			 United States companies and their products.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the ability of the United States to attract
			 inbound investment is directly linked to the long-term economic prosperity,
			 competitiveness, and security of the United States;
			(2)in order to remain
			 the most attractive location for global investment, Congress and Federal
			 departments and agencies should consider potential impact upon the ability of
			 the United States to attract foreign direct investment when evaluating proposed
			 legislation or regulatory policy; and
			(3)it is a top
			 national priority to enhance the competitiveness, prosperity, and security of
			 the United States by—
				(A)removing
			 unnecessary barriers to inward global investment and the jobs that it creates
			 throughout the United States; and
				(B)promoting policies
			 to ensure the United States remains the premier destination for global
			 companies to invest, hire, innovate, and manufacture their products.
				4.Amendment to
			 Foreign Direct Investment and International Financial Data Improvements Act of
			 1990Section 3 of the Foreign
			 Direct Investment and International Financial Data Improvements Act of 1990 (22
			 U.S.C. 3142) is amended by adding at the end the following:
			
				(d)Review of United
				States laws and policies on foreign direct investment in the United
				States
					(1)ReviewThe Secretary of Commerce, in coordination
				with the heads of other relevant Federal departments and agencies, shall
				conduct an interagency review of United States laws and policies on foreign
				direct investment in the United States and develop recommendations to make the
				United States more competitive in attracting and retaining strong investment
				flows from abroad.
					(2)Additional
				matters to be includedThe
				review conducted pursuant to paragraph (1) shall include the following:
						(A)A review of the
				current economic impact of foreign direct investment in the United States and
				broader trends in global cross-border investment flows, including an assessment
				of the current United States competitive position as an investment location for
				companies headquartered abroad.
						(B)A review of United
				States laws and policies that uniquely apply to foreign direct investment in
				the United States, with particular focus on those laws and policies that may
				have the effect of diminishing the ability of the United States to attract and
				retain foreign direct investment.
						(C)A review of
				ongoing efforts of the Federal Government to reduce investment barriers and
				facilitate greater levels of foreign direct investment in the United
				States.
						(D)Recommendations
				based on an assessment of United States laws and policies, including a
				comparative analysis of efforts of other competing countries, to make the
				United States more competitive in attracting global investment.
						(3)Comment
				periodThe review conducted under paragraph (1) shall include an
				open comment period to solicit input from experts and industry stakeholders on
				matters covered by the review.
					(4)Inclusion in
				reportThe Secretary of
				Commerce shall include the results of the review conducted pursuant to
				paragraph (1) in the first report prepared under subsection (a) of this section
				on or after the date of the enactment of the Global Investment in American Jobs Act of
				2012.
					.
		
